Appeal from Chancery Court of Fayette.
Heard before the Hon. Thomas Cobbs.
The bill in this case was filed by the appellee, Gustavus Legg, as the administrator de bonis npn of the estate of John W.Townes, deceased, against R. W. Woods and M. F. Rice, as administrators of the estate of Thomas H. Darden, deceased, and also against M. F. Rice as one of the sureties on a bond of said Darden, as administrator in chief of said Townes; and sought to call said Woods and Rice, as such administrators, to a settlement of Darden’s administration of Townes’ estate, and for a decree against them as such administrator’s, and also against Rice as surety thereon for the amount of the decree rendered by the probate court of Fayette county . against said Darden on partial settlement of his administration, and for whatever amount might be ascertained to be due Legg as succeeding administrator of Townes’ *672estate from Darclen,' as such administrator, and for the final settlement of the administration.
Upon the submission of the cause on pleadings and proof, the chancellor granted the relief prayed for. From this decree the respondents appeal, and assign the same as error. Affirmed.
Opinion by Brickell, C. J.